Exhibit 10.2

 

MILLENNIAL MEDIA, INC.

 

AMENDED AND RESTATED KEY EMPLOYEE AGREEMENT

 

This AMENDED AND RESTATED KEY EMPLOYEE AGREEMENT (the “Agreement”) amends and
restates that Key Employee Agreement that was entered into as of July 21, 2006
by and between JOHN CHRISTOPHER BRANDENBURG (the “Executive”) and MILLENNIAL
MEDIA, INC., a Delaware corporation (the “Company”), and as amended and
restated, is effective as of March 14, 2012 (the “New Effective Date”).

 

The Company desires to continue to employ the Executive and, in connection
therewith, to compensate the Executive for Executive’s personal services to the
Company; and

 

The Executive wishes to continue to be employed by the Company and provide
personal services to the Company in return for certain compensation.

 

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1.                                      EMPLOYMENT BY THE COMPANY.

 

1.1                               Position.  Subject to the terms set forth
herein, the Company agrees to employ Executive in the position of Executive Vice
President and Chief Technology Officer, and Executive hereby accepts such
employment.  During the term of Executive’s employment with the Company,
Executive will devote Executive’s best efforts and substantially all of
Executive’s business time and attention to the business of the Company (except
for vacation periods as set forth herein and reasonable periods of illness or
other incapacities permitted by the Company’s general employment policies).

 

1.2                               Duties.  Executive shall serve in an executive
capacity and shall perform such duties as are assigned to the Executive from
time to time.  Executive will report to the Board of Directors of the Company
(the “Board”) and the Company’s Chief Executive Officer (the “CEO”).

 

1.3                               Other Employment Policies.  The employment
relationship between the parties shall also be governed by the general
employment policies and practices of the Company, including those relating to
protection of confidential information and assignment of inventions, except that
when the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or practices, this Agreement shall
control.

 

2.                                      COMPENSATION.

 

2.1                               Salary.  As of the New Effective Date,
Executive shall receive for Executive’s services to be rendered hereunder an
annualized base salary of $209,000. Effective on the first day of public trading
of the Company’s common stock as a result of an underwritten public offering of
the Company’s common stock, Executive’s base salary will increase to $240,000.
Executive’s base salary is subject to standard federal and state payroll
withholding

 

1

--------------------------------------------------------------------------------


 

requirements, payable in accordance with Company’s standard payroll practices. 
This amount will be reviewed each year during the term of Executive’s employment
in accordance with the Company’s standard practices and will be subject to
increase, if any, as may be approved by the Board (or Compensation Committee
thereof), but may not be decreased during the term of Executive’s employment
without Executive’s prior written consent except under the circumstances
described in Section 6.4(b)(ii) below (Executive’s salary, as may be increased
or decreased in accordance with this Agreement from time to time is hereinafter
referred to as “Base Salary”).

 

2.2                               Bonus.  Executive shall be entitled to an
annual incentive bonus award opportunity in respect of each fiscal year during
his term of employment (the “Annual Bonus”).  As of the New Effective Date,
Executive shall have the opportunity to earn an annual incentive bonus award
equal to a maximum amount of 60% of Base Salary.  The Annual Bonus shall be
payable based upon an annual incentive plan adopted by the Board (or
Compensation Committee thereof) at or near the beginning of each fiscal year
during the term hereof.  The Annual Bonus shall be paid to Executive at the same
time as annual bonuses are generally payable to other senior executives of the
Company, but in any event not later than the date which is two and one-half (2
½) months following the end of the calendar year in which such Annual Bonus is
earned.  For example, if the Compensation Committee determines on March 1, 2013
that Executive has earned a bonus related to fiscal year 2012, that bonus must
be paid at the same time as annual bonuses are generally payable to other senior
executives of the Company, but in any event not later than March 15, 2013.

 

2.3                               Standard Company Benefits.  Executive shall be
entitled to all rights and benefits for which the Executive is eligible under
the terms and conditions of the standard Company benefits and compensation
practices which may be in effect from time to time and provided by the Company
to its Executives generally.  The Company may adopt, change or delete plans,
policies and provisions in its sole discretion.

 

2.4                               Expense Reimbursement.  The Company will
reimburse Executive for reasonable business expenses in accordance with the
Company’s standard expense reimbursement policy.

 

3.                                            PROPRIETARY
INFORMATION, INVENTIONS, NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS.

 

3.1                               Agreement.  The parties hereto have previously
entered into the Employee Nondisclosure and Developments Agreement (the
“Proprietary Information Agreement”), which may be amended by the parties from
time to time without regard to this Agreement.  The Proprietary Information
Agreement contains provisions that are intended by the parties to survive and do
survive termination or expiration of this Agreement.

 

4.                                      OUTSIDE ACTIVITIES.

 

4.1                               Other Employment/Enterprise.  Except with the
prior written consent of the Board, Executive will not, while employed by the
Company, undertake or engage in any

 

2

--------------------------------------------------------------------------------


 

other employment, occupation or business enterprise, other than those in which
Executive is a passive investor.  Executive may engage in limited advisory
relationships with companies that are not in competitive markets, scientific
research, scholarly writing and publications, and civic and not-for-profit
activities so long as such activities do not materially interfere with the
performance of Executive’s duties hereunder.

 

4.2                               Conflicting Interests.  Except as permitted by
Section 4.3, while employed by the Company, Executive agrees not to acquire,
assume or participate in, directly or indirectly, any position, investment or
interest known by Executive to be adverse or antagonistic to the Company, its
business or prospects, financial or otherwise.

 

4.3                               Competing Enterprises.  While employed by the
Company, except on behalf of the Company, Executive will not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which were known by Executive to compete directly with the Company, throughout
the world, in any line of business engaged in (or then currently planned to be
engaged in) by the Company; provided, however, that anything above to the
contrary notwithstanding, Executive may own, as a passive investor, securities
of any public competitor corporation, so long as Executive’s direct holdings in
any one such corporation shall not in the aggregate constitute more than 2% of
the voting stock of such corporation.

 

5.                                      FORMER EMPLOYMENT.

 

5.1                               No Conflict With Existing Obligations. 
Executive represents that Executive’s performance of all the terms of this
Agreement and as an Executive of the Company do not and will not materially
breach any agreement or obligation of any kind made prior to Executive’s
employment by the Company, including agreements or obligations Executive may
have with prior employers or entities for which Executive has provided
services.  Executive has not entered into, and agrees Executive will not enter
into, any agreement or obligation, either written or oral, in conflict herewith.

 

5.2                               No Disclosure of Confidential Information. 
If, in spite of Section 5.1, Executive should find that confidential information
belonging to any former employer might be usable in connection with the
Company’s business, Executive will not intentionally disclose to the Company or
use on behalf of the Company any confidential information belonging to any of
Executive’s former employers (except in accordance with agreements between the
Company and any such former employer); but during Executive’s employment by the
Company Executive will use in the performance of Executive’s duties all
information which is generally known and used by persons with training and
experience comparable to Executive’s own and all information which is common
knowledge in the industry or otherwise legally in the public domain.

 

3

--------------------------------------------------------------------------------


 

6.                                            TERMINATION OF EMPLOYMENT. The
parties acknowledge that Executive’s employment relationship with the Company is
at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause.  The provisions of Sections 6.1
through 6.6 govern the amount of compensation, if any, to be provided to
Executive upon termination of employment and do not alter this at-will status.

 

6.1                               Termination by the Company Without Cause.

 

(a)                                  The Company shall have the right to
terminate Executive’s employment with the Company at any time without Cause (as
defined in Section 6.2(b) below) by giving notice as described in Section 6.6 of
this Agreement.

 

(b)                                  In the event Executive’s employment is
terminated without Cause, then provided that the Executive executes a general
release in favor of the Company, in form and substance acceptable to the Company
(the “Release”), which Release is effective not later than 60 days following
Executive’s separation from service (as defined under Treasury Regulation
Section 1.409A-1(h), and without regard to any alternate definition thereunder,
a “Separation from Service”), and subject to Section 6.1(c), then (i) the
Company shall continue to pay Executive as severance Executive’s then-effective
Base Salary for a period of the first six (6) months following Executive’s
Separation from Service (the “Severance Period”), less applicable withholdings
and deductions, on the Company’s regular payroll dates and (ii) if Executive is
participating in the Company’s group health insurance plans on the Separation
from Service, and Executive timely elects and remains eligible for continued
coverage under COBRA, or, if applicable, state insurance laws, the Company shall
pay that portion of Executive’s COBRA premiums that the Company was paying prior
to the Separation from Service for the Severance Period or for the continuation
period for which Executive is eligible, whichever is shorter (such shorter
period, the “COBRA Payment Period”).  The Company’s COBRA premium payment
obligation will end immediately if the Executive obtains health care insurance
from any other source during the Severance Period.  However, if at any time the
Company determines, in its discretion, that the payment of the COBRA premiums
would be reasonably likely to result in a violation of the nondiscrimination
rules of Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”) or any statute or regulation of similar effect (including, without
limitation, the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), then in lieu of
providing the Company’s portion of the COBRA premiums, the Company will instead
pay Executive, on the first day of each month of the remainder of the COBRA
Payment Period, a fully taxable cash payment equal to the portion of the COBRA
premiums that the Company was paying prior to the date of Executive’s Separation
from Service for that month, subject to applicable tax withholdings and
deductions.

 

(c)                                  The Company will not make any payments to
Executive with respect to any of the benefits pursuant to Section 6.1(b) prior
to the 60th day following Executive’s Separation from Service. On the 60th day
following Executive’s Separation from Service, and provided that Executive has
delivered an effective Release, the Company will make the first payment to
Executive under Section 6.1(b) in a lump sum equal to the aggregate amount of
payments that the Company would have paid Executive through such date had the
payments commenced on the date of Executive’s Separation from Service through
such 60th day, with the

 

4

--------------------------------------------------------------------------------


 

balance of the payments paid thereafter on the schedule described above, subject
to any delay in payment required by Section 7.11.

 

(d)                                  The benefits provided to Executive pursuant
to this Section 6.1 are in lieu of, and not in addition to, any benefits to
which Executive may otherwise be entitled under any Company severance plan,
policy or program.

 

6.2                               Termination by the Company for Cause.

 

(a)                                  Subject to Section 6.2(c) below, the
Company shall have the right to terminate Executive’s employment with the
Company at any time for Cause by giving notice as described in Section 6.6 of
this Agreement.

 

(b)                                  “Cause” for termination shall mean: 
(i) Executive’s conviction of, or plea of nolo contendere to, a felony involving
fraud or moral turpitude; (ii) Executive’s willful act or omission which results
in material harm to the Company; (iii) Executive’s willful violation of any
material Company policy that has, prior to any alleged violation, been
communicated in writing to the Executive, and which results in material harm to
the Company; (iv) Executive’s material breach of any written agreement between
the Executive and the Company which results in material harm to the Company; or
(v) Executive’s continuing conduct that demonstrates gross unfitness to serve
and which directly and immediately threatens the Company with material liability
or to material disrepute.  For purposes of Sections 6.2(b)(ii) and 6.2(b)(iii),
it is agreed that a “willful” act is one done intentionally, knowingly and
purposely, without justifiable excuse or otherwise intentionally in violation or
disregard of a legal duty, as distinguished from an act done carelessly,
thoughtlessly, heedlessly or inadvertently.

 

(c)                                  Prior to any termination for Cause, the
Board shall give the Executive a reasonable opportunity to be heard before the
Board (it being understood that Executive must make himself available for such a
hearing within ten (10) days of notification from the Board).  In addition,
prior to any termination for Cause pursuant to Sections 6.2(b)(ii), (iii),
(iv) or (v), the Board shall first provide the Executive with reasonable written
notice, setting forth the reasons that the Board believes exist that give rise
to “Cause” for termination, stating that the Executive shall have fifteen (15)
business days to cure, to the extent capable of being cured, such “Cause”, and
the Board must thereafter determine in good faith that such “Cause” has not been
cured by the Executive within fifteen (15) business days after such notice has
been delivered.

 

(d)                                  In the event Executive’s employment is
terminated at any time for Cause, Executive will not be entitled to receive
severance pay or any other such severance compensation, except that, pursuant to
the Company’s standard payroll policies, the Company shall pay to Executive the
accrued but unpaid salary of Executive through the date of termination, together
with all compensation and benefits payable to Executive through the date of
termination under any compensation or benefit plan, program or arrangement
during such period.

 

5

--------------------------------------------------------------------------------


 

6.3                               Resignation by the Executive.

 

(a)                                  Executive may resign from Executive’s
employment with the Company at any time by giving notice as described in
Section 6.6.

 

(b)                                  In the event Executive resigns from
Executive’s employment with the Company (other than for Good Reason as set forth
in Section 6.4), Executive will not receive severance pay or any other such
severance compensation, except that, pursuant to the Company’s standard payroll
policies, the Company shall pay to Executive the accrued but unpaid salary of
Executive through the date of resignation, together with all compensation and
benefits payable to Executive through the date of resignation under any
compensation or benefit plan, program or arrangement during such period.

 

6.4                               Resignation by the Executive for Good Reason.

 

(a)                                  Provided Executive has not previously been
notified of the Company’s intention to terminate Executive’s employment, the
Executive may resign from Executive’s employment for “Good Reason” within
fifteen (15) business days after the occurrence of one of the events specified
in Section 6.4(b) below, by giving notice as described in Section 6.6 of this
Agreement.

 

(b)                                  “Good Reason” for resignation shall mean
the occurrence of any of the following without the Executive’s prior written
consent:  (i) a material diminution of Executive’s authority, responsibilities
or duties; provided, however, that the acquisition of the Company and subsequent
conversion of the Company to a division or unit of the acquiring company will
not by itself result in a diminution of Executive’s responsibilities or duties;
(ii) a reduction in the level of the Executive’s Base Salary, unless such
reduction is part of a general reduction or other concessionary arrangement
affecting at least a majority of all senior executives of the Company (as long
as the reduction affecting the Executive is no greater, on a percentage basis,
than the reduction affecting any other senior executive in such reduction or
arrangement); (iii) the relocation of the Company’s principal offices to a
location outside the Baltimore, MD metropolitan area, or the Company’s requiring
Executive to be based anywhere other than the Company’s principal offices; or
(iv) a material breach of this Agreement by the Company; provided, that prior to
any termination for Good Reason pursuant to clauses (i), (ii), (iii) or (iv) of
this Section 6.4(b), the Executive shall first provide the Board with reasonable
written notice, setting forth the reasons that the Executive believes exist that
give rise to “Good Reason” for resignation, stating that the Company shall have
fifteen (15) business days to cure such “Good Reason”, and the “Good Reason” has
not been cured by the Company within fifteen (15) business days after such
notice has been delivered.  Notwithstanding the foregoing, any actions taken by
the Company to accommodate a disability of the Executive or pursuant to the
Family and Medical Leave Act shall not be a Good Reason for purposes of this
Agreement.

 

(c)                                  In the event Executive resigns from
Executive’s employment for Good Reason, and subject to Section 6.4(d), the
Executive shall be entitled to receive the same payments and benefits as
Executive would receive under Section 6.1 had Executive been terminated by the
Company without Cause, provided that Executive executes a Release in favor

 

6

--------------------------------------------------------------------------------


 

of the Company that meets the criteria specified in Section 6.1(b) and that
Executive’s receipt of the payments and benefits are subject to all the terms
and conditions of Section 6.1(c).

 

(d)                                  Executive shall not receive any of the
benefits pursuant to Section 6.4(c) unless and until the Release becomes
effective and can no longer be revoked by Executive under its terms.

 

(e)                                  The benefits provided to the Executive
pursuant to this Section 6.4 are in lieu of, and not in addition to, any
benefits to which Executive may otherwise be entitled under any Company
severance plan, policy or program.

 

6.5                               Termination by Virtue of Death or Disability
of the Executive.

 

(a)                                  In the event of Executive’s death during
the term of this Agreement, all obligations of the parties hereunder shall
terminate immediately, and the Company shall, pursuant to the Company’s standard
payroll policies, pay to the Executive’s legal representatives Executive’s
accrued but unpaid salary through the date of death together with all
compensation and benefits payable to Executive through the date of death under
any compensation or benefit plan, program or arrangement during such period.

 

(b)                                  Subject to applicable state and federal
law, the Company shall at all times have the right, upon written notice to the
Executive, to terminate this Agreement based on the Executive’s Disability (as
defined below).  Termination by the Company of the Executive’s employment based
on “Disability” shall mean termination because the Executive is unable to
perform the essential functions of Executive’s position with or without
accommodation due to a disability (as such term is defined in the Americans with
Disabilities Act) for six months in the aggregate during any twelve month
period. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act and other
applicable law.  In the event Executive’s employment is terminated based on the
Executive’s Disability, Executive will not receive severance pay or any other
such compensation; provided, however, the Company shall, pursuant to the
Company’s standard payroll policies, pay to Executive the accrued but unpaid
salary of Executive through the date of termination, together with all
compensation and benefits payable to Executive through the date of termination
under any compensation or benefit plan, program or arrangement during such
period.

 

6.6                               Notice; Effective Date of Termination.

 

(a)                                  Termination of Executive’s employment
pursuant to this Agreement shall be effective on the earliest of:

 

(i)                                    immediately after the Company gives
written notice to Executive of Executive’s termination without Cause, unless the
Company specifies a later date, in which case, termination shall be effective as
of such later date;

 

7

--------------------------------------------------------------------------------


 

(ii)                                after the Company gives written notice to
Executive of Executive’s termination for Cause and otherwise fully complies with
the procedures set forth in Section 6.2(c) above;

 

(iii)                            immediately upon the Executive’s death;

 

(iv)                               thirty (30) days after the Company gives
written notice to Executive of Executive’s termination on account of Executive’s
disability, unless the Company specifies a later date, in which case,
termination shall be effective as of such later date, provided, that Executive
has not returned to the full time performance of Executive’s duties prior to
such date; or

 

(v)                                   immediately after the Executive gives
written notice to the Company of Executive’s resignation and (in the case of a
resignation for Good Reason) otherwise fully complies with the procedures set
forth in Section 6.4(b) above, unless the Company agrees to a different date, in
which case, resignation shall be effective as of such other date.

 

(b)                                  Executive will receive compensation through
any required notice period in the event of termination for any reason.  However,
subject to any right of Executive to cure during any cure period, the Company
reserves the right to require that the Executive not perform any services or
report to work during any required notice period.

 

7.                                            GENERAL PROVISIONS.

 

7.1                               Notices.  Any notices provided hereunder must
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by electronic mail, telex or
confirmed facsimile if sent during normal business hours of the recipient, and
if not, then on the next business day, (c) five (5) days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the Company at its primary office location and
to Executive at Executive’s address as listed on the Company payroll, or at such
other address as the Company or the Executive may designate by ten (10) days
advance written notice to the other.

 

7.2                               Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provisions had never been contained
herein.

 

7.3                               Waiver.  If either party should waive any
breach of any provisions of this Agreement, Executive or it shall not thereby be
deemed to have waived any preceding or succeeding breach of the same or any
other provision of this Agreement.

 

8

--------------------------------------------------------------------------------


 

7.4                               Complete Agreement.  This Agreement, together
with the Proprietary Information Agreement, constitutes the entire agreement
between Executive and the Company with regard to the subject matter hereof. 
This Agreement is the complete, final, and exclusive embodiment of their
agreement with regard to this subject matter and supersedes any prior oral
discussions or written communications and agreements.  This Agreement is entered
into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in
writing signed by Executive and an authorized officer of the Company.

 

7.5                               Counterparts.  This Agreement may be executed
in separate counterparts, any one of which need not contain signatures of more
than one party, but all of which taken together will constitute one and the same
Agreement.

 

7.6                               Headings.  The headings of the sections hereof
are inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

7.7                               Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive and
the Company, and their respective successors, assigns, heirs, executors and
administrators, except that Executive may not assign any of Executive’s duties
hereunder and Executive may not assign any of Executive’s rights hereunder
without the written consent of the Company.

 

7.8                               Survival.  Executive’s obligations under the
Proprietary Information Agreement shall survive termination of Executive’s
employment with the Company, as provided therein.

 

7.9                               Choice of Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the law of the State of Maryland.

 

7.10                        Resolution of Disputes.  Any controversy arising out
of or relating to this Agreement or the breach hereof shall be settled by
binding arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (before a panel of
arbitrators) and judgment upon the award rendered may be entered in any court
having jurisdiction thereof.  The location for the arbitration shall be the
Baltimore, MD metropolitan area.  Any award made by such panel shall be final,
binding and conclusive on the parties for all purposes, and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  The arbitrators’ fees and expenses and all administrative
fees and expenses associated with the filing of the arbitration shall be borne
by the Company; provided, however, that at Executive’s option, Executive may
voluntarily pay up to one-half the costs and fees. The parties acknowledge and
agree that their obligations under this arbitration agreement survive the
termination of this Agreement and continue after the termination of the
employment relationship between Executive and the Company.

 

7.11                        Application of Section 409A. It is intended that all
of the benefits provided under this Agreement satisfy, to the greatest extent
possible, the exemptions from the

 

9

--------------------------------------------------------------------------------


 

application of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively, “Section 409A”)
provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and
1.409A-1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions. To the extent not so exempt, this
Agreement (and any definitions in this Agreement) will be construed in a manner
that complies with Section 409A, and incorporates by reference all required
definitions and payment terms. For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement will
be treated as a right to receive a series of separate payments and, accordingly,
each installment payment under this Agreement will at all times be considered a
separate and distinct payment. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement (or under
any other arrangement with Executive) that constitute “deferred compensation”
shall not commence in connection with Executive’s termination of employment
unless and until Executive has also incurred a Separation from Service.  If the
Company determines that any of the payments or benefits upon a Separation from
Service provided under this Agreement (or under any other arrangement with
Executive) constitute “deferred compensation” under Section 409A and if
Executive is a “specified employee” of the Company (as defined in
Section 409A(a)(2)(B)(i) of the Code) at the time of his Separation from
Service, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the payments
upon a Separation from Service will be delayed as follows: on the earlier to
occur of (i) the date that is six months and one day after the effective date of
Executive’s Separation from Service, and (ii) the date of Executive’s death (the
earlier date, the “Delayed Initial Payment Date”), the Company will (A) pay to
Executive a lump sum amount equal to the sum of the payments upon Separation
from Service that Executive would otherwise have received through the Delayed
Initial Payment Date if the commencement of the payments had not been delayed
pursuant to this Section 7.11, and (B) begin paying the balance of the payments
in accordance with the applicable payment schedules set forth above. No interest
will be due on any amounts so deferred

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Key
Employee Agreement on the New Effective Date.

 

 

MILLENNIAL MEDIA, INC.

 

 

 

 

 

By:

/s/ Paul Palmieri

 

 

Paul Palmieri

 

 

President and Chief Executive Officer

 

 

 

 

 

/s/ John Christopher Brandenburg

 

John Christopher Brandenburg

 

11

--------------------------------------------------------------------------------